DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of restriction group I, claims 27-40, and the species of example 11, listed in claim 38 as (12), in the reply filed on 07 July 2021 is acknowledged.  
The traversal is on the ground(s) that the inventions of the restriction groups and species would not be a serious burden to search and examine together.  
The traversal regarding the lack of a search burden is not persuasive.  
The present case is a national stage application under 35 U.S.C. 371 and the analysis used to determine whether restriction is required has been conducted using the appropriate guidelines, per MPEP 1893.03(d), regarding a lack of unity of invention.  Notably, there is no requirement that a search burden needs to exist in order to properly demonstrate a lack of unity of invention.

The requirement is still deemed proper and is therefore made FINAL.

Claims 41-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 July 2021.
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability…”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration...”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping…”
The elected species appears allowable over the prior art.  The search has been extended to those species of the claimed formula cited in the below prior art rejections.  The search has not been extended unnecessarily to cover all nonelected species.  

Non-Final Rejection

Priority
This application was filed in the US on 05 June 2020 (US 20200377461) and is a ‘371 national phase entry of international application PCT/CN2018/124953, filed on 28 December 2018 (WO 2019129213) which claims priority to Chinese application CN201711469017.1, filed on 29 December 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated 13 August 2020 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  WO 2020233583 is the publication of a later filed application with Applicant and Inventor(s) in common with the instant application and which discloses related subject matter.

Status of the claims
Claims 1-26 were cancelled by the Applicant.
Claims 27-40 are pending and rejected. 
Claims 41-48 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See lines 1-3 of page 24 where 4 hyperlinks appear:

    PNG
    media_image1.png
    116
    947
    media_image1.png
    Greyscale


Claim Objections
Claims 30 and 35 are objected to because of the following informalities:
[1] In claim 30, the term “wherein” is missing after the phrase “The compound of claim 27,”.
[2] Claim 35 ends with a semicolon instead of a period as required.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 27 and 38 recite the limitation, “a metabolite” thereof in reference to the instantly claimed compounds. Applicant has not described the claimed genus of "a metabolite" in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of.  Metabolites of the compounds appear to be within the scope of all of claims 27-40.
See the specification at page 25, lines 8-15 where a broad functional definition of the term is provided, no other description of metabolites is provided:

    PNG
    media_image2.png
    348
    1121
    media_image2.png
    Greyscale

The term is therefore a functional limitation which requires a substance having a structure which results from an unspecified metabolic processing of a compound as claimed.
Applicant’s disclosure does not provide sufficient written description to support this functional limitation.
See MPEP 2163 II. A. 3. (a) (ii)  with regards to the requirements for descriptive support and for functional limitations of generically described entities:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”
“A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

In the present instance no example species produced through metabolic processing of an instant compound are described in the instant specification.
The generic functional description is not considered representative of the entire genus of possible metabolite compounds and there is no sufficient description of any particular structure-function relationships of compounds produced through metabolic processing. 
There are no general art-recognized known correlations between function and structure for metabolic processing of organic compounds, many different types of reactions are possible and it is typically not possible to predict all of those which might or might not occur for any given compound.  See for example the review article of Issa (Curr Drug Metab. 2017, 18, 556–565) which describes the state of the art of such predictive techniques.
Therefore, Applicant’s description of metabolites is not representative of all the possible species of the genus of “a metabolite” recited in independent claim 27.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 lists species of compounds according to independent claim 27, among those listed are compounds (69) and (70):

    PNG
    media_image3.png
    211
    191
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    168
    188
    media_image4.png
    Greyscale

These two compound however do not fall into the scope of the Markush genus of independent claim 27 since they do not have the same isomeric composition of formula (I) which requires that the -L- and the -(CH2)t- moieties be attached to the 6-membered aromatic ring in a 1,4- relationship (para to each other):

    PNG
    media_image5.png
    146
    327
    media_image5.png
    Greyscale

However, compounds (69) and (70) have these groups attached in a 1,2- relationship (ortho to each other).
There is a lack of antecedent basis for these claim 38 limitations in the claims.  The claims allow for “a stereoisomer” or “a geometric isomer” but not for positional isomers such as 69-70.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 recites subject matter which is outside the scope of independent claim 27 from which it depends, see above.  Therefore, claim 38 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[1] Claims 27-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Substance Record for SID 164207142, 16064-25-8, Source: AstaTech, Inc. Available 25 October 2013.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “available” date represents the date that the compound was made accessible to the public.
The compound has the following structure:

    PNG
    media_image6.png
    239
    336
    media_image6.png
    Greyscale

The Examiner asserts that this compound represents “a metabolite” of a compound as claimed wherein the compound has the structure of compound (31) listed in claim 38:

    PNG
    media_image7.png
    315
    544
    media_image7.png
    Greyscale

The cleavage of a phenolic ether sidechain of a compound to produce the corresponding phenol is a metabolic process which occurs through “oxidation, reduction, hydrolysis, amidation, deamidation, esterification, deesterification, enzyme cleavage, and the like” according to the claims.
Thus, the prior art phenol compound is a metabolite of the claimed ether compound which falls into the scope of claims 27-39 wherein the compound has instant formula (I) wherein X is -C(R7)- and R7 is H, t is 0; Y is -C(=O)-; Z is -N(R5)- and R5 is H; n is 0 and R6 is absent; ring Cy is 6-membered heteroaryl, R8 and R9 are each H; L is -O-; R1 is H; R2 is F; and R3 and R4 are each H.
Regarding claim 40 the compound is disclosed as being from a source of a “chemical vendor”.  Such “chemical vendor” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “pharmaceutical composition".  

[2] Claims 27-40 are rejected under 35 U.S.C. 102(a)(1) AND 35 U.S.C. 102(a)(2) as being anticipated by ZHU (WO2018196677, of record).
Regarding the rejection under 35 U.S.C. 102(a)(1) the reference was published on 1 November 2018, before the instant PCT filing date.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding the rejection under 35 U.S.C. 102(a)(2) the reference claims priority to CN 201710294651 which was filed on 28 April 2017 before the filing date of the instant foreign priority document of 29 December 2017.
The reference discloses at least one species of a compound as claimed.  See for example the compound “HC66-E” disclosed in the reference at the top right of page 69.  Note that this subject matter is supported in the CN 201710294651 priority document.  The HC66-E compound is shown below left next to instant formula (I) on the right:

    PNG
    media_image8.png
    246
    389
    media_image8.png
    Greyscale
   
    PNG
    media_image9.png
    292
    630
    media_image9.png
    Greyscale

HC66-E is identical to instant example 8 (specification page 66) and is not among the 8 named compounds excluded by proviso by instant independent claim 27.
HC66-E is an HCl salt of a compound of instant formula (I) according to claims 27-37 and 39, wherein X is -C(R7)- and R7 is H,  t is 0; Y is -C(=O)-; Z is -N(R5)- and R5 is C1 alkyl; n is 0 and R6 is absent; ring Cy is 6-membered heterocyclyl, R8 and R9 are each H; L is -O-; R1 is H; R2 is F; and R3 and R4 are each H.
Regarding claim 38, the compound represents a metabolite of compound (77):

    PNG
    media_image10.png
    138
    311
    media_image10.png
    Greyscale

	Wherein the metabolite compound is produced by a decarboxylation process.
Regarding claim 40 the compound is disclosed as being tested in a biological assay on page 71, row 17 which test requires an instant “pharmaceutical composition".  

[3] Claims 27-37 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU (WO2019101086).  Note that US20210070750 is an equivalent English language publication which is referred to in the grounds of rejection for convenience.  
The WO2019101086 reference is the publication of the PCT/CN2018/116606 application which designates the US, was filed on 21 November 2018 and claims priority to CN 201711163324.7, which was filed on 21 November 2017 before the filing date of the instant foreign priority document of 29 December 2017.
The reference discloses at least two species of a compound as claimed.  See for example compounds 4 and 8 on page 6 of US20210070750.  Note that this subject matter is supported in the CN 201711163324.7 priority document.  The compounds are shown below:
   
    PNG
    media_image11.png
    188
    461
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    184
    410
    media_image12.png
    Greyscale

The compounds are not among the 8 named compounds excluded by proviso by instant independent claim 27.
These are compounds of instant formula (I) according to claims 27-37 and 39, wherein X is -C(R7)- and R7 is H or X is –N=,  t is 0; Y is -C(=O)-; Z is -N(R5)- and R5 is H or C3 alkyl; n is 0 and R6 is absent; ring Cy is 6-membered heterocyclyl, R8 and R9 are each H; L is -O-; R1 is H; R2 is F; and R3 and R4 are each H.
Regarding claim 40 the compounds are disclosed as being tested in a biological assay on page 48, paragraph 515, which test requires an instant “pharmaceutical composition".  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625